Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 08/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	The Amendment filed 08/25/2022 has been entered. Claims 1-17 and 22-27 are pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112 rejections previously set forth in the Non-Final Office Action mailed 5/25/2022.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 9-10, 12-13, 15, 17, 23-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al. (US 9733809 B1, hereinafter Greene) in view of Tseng (US 2012/0144343 A1, hereinafter Tseng).  

Regarding independent claim(s) 1, Greene discloses a computer-implemented method comprising: receiving, at a client device, a plurality of search result items that each correspond to a media content item (Search interface for media Col. 12 ln. 50-55); 
presenting a user interface comprising a search result area to present two or more of the plurality of search result items, wherein the scrollable search result area and the focus area are concurrently presented on a screen of the client device;  (Fig. 4a-d illustrate user interface with results, and focused item 402 for playing media content concurrently col. 8). 
receiving, while concurrently presenting the scrollable search result area and the focus area on the screen of the client device, one or more user touch inputs in the scrollable search result area, wherein the one or more user touch inputs comprise a user swipe gesture to scroll vertically to a second search result item of the plurality of search result items, the user swipe gesture received in the scrollable search result area presented concurrently with the focus area including the preview of the media content item; (swipe to scroll vertically Fig. 3-4 and Col. 8 Ln 43-64 “swipe) to an area in the second portion (e.g., scrollable portion) of the UI. The input can be associated with an input device, such as a mouse, keyboard, touchscreen, trackpad, etc. The input can be a click, a swipe, a gesture, a wheel rotation, etc”)
upon receiving the one or more user touch inputs to scroll vertically to the second search result item, determining whether the one or more user touch inputs indicate a user selection of the second search result item of the plurality of search result items; and (scroll indicates item to play Col. 8 Ln 43-64 “second media item is to automatically play in the UI upon becoming visible in the UI.”)
However, Greene does not specifically disclose a focus area to present a preview of a media content item corresponding to one of the plurality of search result items, wherein the scrollable search result area and the focus area are concurrently presented on a screen of the client device.
In the same field of endeavor, Tseng discloses a focus area to present a preview of a media content item corresponding to one of the plurality of search result items, wherein the scrollable search result area and the focus area are concurrently presented on a screen of the client device (reads on Para 0031 & 0033-0034 and Fig. 2 & 3-3A, the media content displaying process may extract media objects from the news feed document (204). the media content displaying process displays the media objects extracted from the news feed in a separate media wheel frame (205))); 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the media scroll interface of Greene in order to have incorporated a focus area to present a preview of a media content item corresponding to one of the plurality of search result items, wherein the scrollable search result area and the focus area are concurrently presented on a screen of the client device of Tseng since both of these mechanisms are directed to media objects retrieval mechanisms and by incorporating the teachings of Tseng into Greene would produce a mechanism for extracting and displaying media content of a news feed or other structured document in a scrollable media wheel frame, as disclosed by Tseng, (see Abstract and Fig. 2 & 3-3A). 

Regarding dependent claim(s) 2, the combination of Greene and Tseng discloses the method as in claim 1. Tseng further discloses receiving the user swipe gesture in the scrollable search result area (reads on Para 0033-0034 and Fig. 3, the media wheel frame may be scrollable. For example, a user can scroll through photos in the media wheel frame by a swiping motion by a finger or a curser, or by selecting an icon (e.g., a left arrow and/or a right arrow) indicating one or more photos are available).

Regarding dependent claim(s) 4, the combination of Greene and Tseng discloses the method as in claim 1. Tseng further discloses wherein the one or more user touch inputs comprise a tap on the second search result item (reads on Para 0034 and Fig. 3, each of the one or more media objects in the media wheel frame may be selectable. For example, a user can select a photo in the media wheel frame by finger tapping or mouse clicking, cause the media content displaying process to display the photo in larger size, or display the photo and the comments associated with the photo. For example, a user can select a still frame of a video clip in the media wheel frame, causing the media content displaying process to play the video clip). 

Regarding dependent claim(s) 6, the combination of Greene and Tseng discloses the method as in claim 1. Greene further discloses wherein presenting the preview of the second media content item corresponding to the second search result item comprises: sending a request for the second media content item corresponding to the second search result item (); and presenting the second media content item corresponding to the second search result item in the focus area (reads on Para 0038 and Fig. 2-3, the representations of the video content items are presented at block 322). 

Regarding dependent claim(s) 7, the combination of Greene and Tseng discloses the method as in claim 1. wherein the second media content item is a video trailer describing a video represented by the second media content item, a video clip comprising a subsection of the video, or the video. (Tseng clips ¶26)

Regarding dependent claim(s) 9, the combination of Greene and Tseng discloses the method as in claim 1. Tseng further discloses wherein prior to presenting the second media content item corresponding to the second search result item, presenting a thumbnail associated with the second media content item corresponding to the second search result item in the focus area (reads on Para 0034 and Fig. 3-3A, a user can select a still frame of a video clip in the media wheel frame, causing the media content displaying process to play the video clip). 

Regarding dependent claim(s) 10, the combination of Greene and Tseng discloses the method as in claim 1. Greene further discloses wherein each search result item of the plurality of search result items comprises metadata describing a corresponding media content item (metadata col. 5 ln. 23-34).

Regarding claims 12-13, 15, 17, 23-24 and 26, claims 12-13, 15, 17, 23-24 and 26 are non-transitory machine-readable storage medium claims and system claims respectively that correspond to the method of claims 1-2, 4 and 6. Therefore, claims 12-13, 15, 17, 23-24 and 26 are rejected for at least the same reasons as method of claims 1-2, 4 and 6. 

Claims 3, 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Greene in view of Tseng as applied above, and further in view of Morton et al. (US 2013/0057489 A1, hereinafter Morton). 

Regarding dependent claim(s) 3, the combination of Greene and Tseng discloses the method as in claim 1. However, the combination of Greene and Tseng does not appear to specifically disclose wherein determining whether the one or more user touch inputs indicate the user selection of the second search result item of the plurality of search result items is based on previously received user gestures associated with a user. 
In the same field of endeavor, Morton discloses wherein determining whether the one or more user touch inputs indicate the user selection of the second search result item of the plurality of search result items is based on previously received user gestures associated with a user (reads on Para 0034 & 0054-0056 and Fig. 5, in response to detecting the contact with the case, an operation to be performed is identified based on previously received input and/or performed operations in response to such input, as indicated by step C (120). A sequence of previous operations performed in response to user input is analyzed to identify an operation intended by the user). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the scrollable video item preview mechanism of Greene and Tseng in order to have incorporated the user input interpretation mechanism, as disclosed by Morton, into the scrollable video item preview mechanism of Greene and Tseng since these mechanisms are directed to touch-based selectable object management mechanisms and by incorporating the teachings of Morton into Greene and Tseng would produce a mechanism for interpreting physical contact with a computing device, as disclosed by Morton, (see Abstract). 

Regarding claims 14 and 25, claims 14 and 25 are non-transitory machine-readable storage medium claims and system claims respectively that correspond to the method of claim 3. Therefore, claims 14 and 25 are rejected for at least the same reasons as method of claim 3. 

Claims 5, 11, 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Greene in view of Tseng as applied above,  and further in view of Hoffert et al. (US 2015/0113407 A1, hereinafter Hoffert).  

Regarding dependent claim(s) 5, the combination of Greene and Tseng discloses the method as in claims 1-2. However, the combination of Greene and Tseng does not appear to specifically disclose wherein the user swipe gesture received in the scrollable search result area causes the subset of the plurality of search result items to shift vertically upwards and causes the second search result item to be located within the focus area. 
In the same field of endeavor, Hoffert discloses wherein the user swipe gesture received in the scrollable search result area causes the subset of the plurality of search result items to shift vertically upwards and causes the second search result item to be located within the focus area (reads on Para 0074 and Fig. 5C-5D & 5J-5L, in response to detecting downward movement 520 of contact 514 as shown in FIG. 5E, the device moves Media Item A from a central region of touchscreen 400 and displays Media Item C (an media item from an adjacent sequence of media items that does not includes Media Item A) in the central region of touchscreen 400, as shown in FIGS. 5J-5M).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the scrollable video item preview mechanism of Greene and Tseng in order to have incorporated the media item switching mechanism, as disclosed by Hoffert, into the scrollable video item preview mechanism of Greene and Tseng since these mechanisms are directed to gesture-based media item navigation mechanisms and by incorporating the teachings of Hoffert into Greene and Tseng would produce a mechanism for detecting a media-change input corresponds to movement in a first direction and ceases to play the initially-displayed media item in the respective region and plays a first media item that is adjacent to the initially-displayed media item in the first sequence, as disclosed by Hoffert, (see Abstract). 

Regarding dependent claim(s) 11, the combination of Greene and Tseng discloses the method as in claims 1 and 10. However, the combination of Greene and Tseng does not appear to specifically disclose wherein presenting the preview of the second media content item corresponding to the second search result item comprises: overlaying the preview of the second media content item in the focus area with the metadata describing the second media content item. 
In the same field of endeavor, Hoffert discloses wherein presenting the preview of the second media content item corresponding to the second search result item comprises: overlaying the preview of the second media content item in the focus area with the metadata describing the second media content item (reads on Para 0081 and Fig. 5C-5L, the sequences of media items are sometimes represented by tiles that include information about corresponding media items represented by the tiles. The information optionally includes one or more of: text information, title).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the scrollable video item preview mechanism of Greene and Tseng in order to have incorporated the media item switching mechanism, as disclosed by Hoffert, into the scrollable video item preview mechanism of Greene and Tseng since these mechanisms are directed to gesture-based media item navigation mechanisms and by incorporating the teachings of Hoffert into Greene and Tseng would produce a mechanism for detecting a media-change input corresponds to movement in a first direction and ceases to play the initially-displayed media item in the respective region and plays a first media item that is adjacent to the initially-displayed media item in the first sequence, as disclosed by Hoffert, (see Abstract). 

Regarding claims 16 and 27, claims 16 and 27 are non-transitory machine-readable storage medium claims and system claims respectively that correspond to the method of claim 5. Therefore, claims 16 and 27 are rejected for at least the same reasons as method of claim 5. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Greene in view of Tseng as applied above, and further in view of Jorges et al. (US 2016/0104078 A1, hereinafter Jorges).  

Regarding dependent claim(s) 8, the combination of Greene and Tseng discloses the method as in claims 1. However, the combination of Greene and Tseng does not appear to specifically disclose wherein a type of second media content item being presented is based upon previously presented media content items and/or user interactions with the previously presented media content items. 
In the same field of endeavor, Jorges discloses wherein a type of second media content item being presented is based upon previously presented media content items and/or user interactions with the previously presented media content items (reads on Para 0014 and Fig. 3, the event list is determined based on a media consumption history associated with a user. As used herein, the media consumption history may include, but is not limited to, a user's previous video viewing history, the user's previous audio listening history, and/or information relating to the user's interactions with the previously played video and/or audio files).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the scrollable video item preview mechanism of Greene and Tseng in order to have incorporated the user-based media playlist generation mechanism, as disclosed by Jorges into the scrollable video item preview mechanism of Greene and Tseng since these mechanisms are directed to media content presentation mechanisms and by incorporating the teachings of Jorges into Greene and Tseng would produce a mechanism for determining a media playlist including one or more media files (e.g., videos) associated with the identified events based on the user profile, which may include, for example, a media consumption history, as disclosed by Jorges, (see Abstract). 

Response to Arguments
Applicant's arguments filed 08/25/2022. In the remark, applicant argues that: 	
(1) Denny and Tseng fail to teach "upon receiving the one or more user touch inputs to scroll vertically to the second search result item, determining whether the one or more user touch inputs indicate a user selection of the second search result item of the plurality of search result items; and" as recited in amended claim 1. 

As to point (1) applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new ground of rejection made under rejected under 35 U.S.C. 103 as being unpatentable over Greene and Tseng set forth above. Examiner is open to an interview to discuss possible next steps after review of the art above and below.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Gordon et al. (US 20120278725 A1) teaches a vertical carousel interface for playing videos in a feed (see Fig. 7A-B and ¶77)
Bredow et al. (US 20150310896 A1) teaches a carousel interface for switching videos/scenes via swiping (see Fig. 4 and ¶47, ¶13)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143